DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on March 1, 2022 has been received and considered. By this amendment, claims 22, 29, and 36 are amended and claims 22-41 are now pending in the application.
Specification
The disclosure is objected to because of the following informalities: prior to allowance, the “RELATED APPLICATIONS” section of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "further comprising a base plate attached to the enclosure" in lines 1-2. Claim 29 from which claim 31 depends previously recites a base plate and it is unclear if claim 31 is requiring an additional base plate, or is instead referring to the base plate previously recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 22, 27-29, 34-36, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Alexander et al. (U.S. Patent No. 7,515,964, cited by Applicant). Regarding claim 22, Alexander discloses an implantable medical device, comprising: an enclosure 136 (see Figures 6 and 8); circuitry within the enclosure (see col. 5, ln. 19-20); a base plate 138 attached to the enclosure (see Figures 6 and 8); a connector assembly enclosure 116 coupled to the base plate (see Figures 6 and 8); a plurality of connectors 128 present within the connector assembly enclosure and positioned adjacently to form a lead passageway (see Figures 6 and 8); and a plurality of feedthrough pins 142, each feedthrough pin of the plurality of feedthrough pins being electrically connected to a corresponding connector 128 of the plurality of connectors, each feedthrough pin being electrically coupled to the circuitry (see col. 5, ln. 29-32), each feedthrough pin comprising a first bend and a second bend present within the connector assembly enclosure with the second bend being closer than the first bend to an external wall of the connector assembly enclosure that is nearest the second bend, each feedthrough pin having a first section extending from the base plate to the first bend, a second section directly connecting the first bend to the second bend, and third section extending from the second bend to corresponding connectors of the plurality of connectors (see Figure 6 reproduced below).

    PNG
    media_image1.png
    603
    602
    media_image1.png
    Greyscale

Regarding claim 27, it is respectfully submitted that it can be seen above that the connectors have an axial dimension in the x direction that forms an angle relative to the y- and z- planes of the base plate.
Regarding claim 28, Alexander discloses that the connector enclosure comprises metal walls (see col. 5, ln. 35-37).
Regarding claim 29, Alexander discloses an implantable medical device, comprising: an enclosure 136 (see Figures 6 and 8); circuitry within the enclosure (see col. 5, ln. 19-20); a base plate 138 attached to the enclosure (see Figures 6 and 8); a connector assembly enclosure 116 coupled to the base plate (see Figures 6 and 8); a plurality of connectors 128 present within the connector assembly enclosure and positioned adjacently to form a lead passageway (see Figures 6 and 8); and a plurality of feedthrough pins 142, each feedthrough pin of the plurality of feedthrough pins being electrically connected to a corresponding connector 128 of the plurality of connectors, each feedthrough pin being electrically coupled to the circuitry (see col. 5, ln. 29-32), each feedthrough pin comprising a first bend and a second bend present within the connector assembly enclosure, each feedthrough pin having a first section extending from the base plate to the first bend, a second section directly connecting the first bend to the second bend by extending in an outward direction toward an exterior wall of the connector assembly enclosure, and a third section extending from the second bend to the corresponding connector (see Figure 6 reproduced above).
Regarding claim 34, it is respectfully submitted that it can be seen above that the connectors have an axial dimension in the x direction that forms an angle relative to the y- and z- planes of the base plate.
Regarding claim 35, Alexander discloses that the connector enclosure comprises metal walls (see col. 5, ln. 35-37).
Regarding claim 36, Alexander discloses a method of constructing an implantable medical device, comprising: providing an enclosure 136 (see Figures 6 and 8); coupling a connector assembly enclosure 113 to the enclosure (see Figures 6 and 8); placing circuitry within the enclosure (see col. 5, ln. 19-20); placing a plurality of connectors 138 within the connector assembly enclosure and so that the connectors are positioned adjacently to form a lead passageway (see Figures 6 and 8); and electrically coupling each of the connectors of the plurality of connectors to corresponding feedthrough pins 142 of a plurality of feedthrough pins, each feedthrough pin of the plurality of feedthrough pins being electrically coupled to the circuitry (see col. 5, ln. 29-32), each feedthrough pin of the plurality of feedthrough pins comprising a first bend and a second bend present within the connector assembly enclosure, each feedthrough pin of the plurality of feedthrough pins having a first section extending to the first bend with a second section directly connecting the first bend to the second bend and with a third section extending from the second bend to the corresponding electrical connector, the second bend being closer than the first bend to an external wall of the connector assembly enclosure that is nearest the second bend (see Figure 6 reproduced above).
Regarding claim 41, it is respectfully submitted that it can be seen above that the connectors have an axial dimension in the x direction that forms an angle relative to the y- and z- planes of the base plate.

Claims 22-25, 27, 29-32, 34, 36-39, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rusin et al. (U.S. 2002/0107555), herein Rusin. Regarding claim 22, Rusin discloses an implantable medical device, comprising: an enclosure 22 (see Figure 1); circuitry 28 within the enclosure (see Figure 3); a base plate 62 attached to the enclosure (see Figure 3); a connector assembly enclosure 16 coupled to the base plate (see Figure 3); a plurality of connectors 12/14 present within the connector assembly enclosure and positioned adjacently to form a lead passageway (see Figure 3); and a plurality of feedthrough pins 80/82, each feedthrough pin of the plurality of feedthrough pins being electrically connected to a corresponding connector 12/14 of the plurality of connectors, each feedthrough pin being electrically coupled to the circuitry (see paragraph [0036]), each feedthrough pin comprising a first bend and a second bend present within the connector assembly enclosure with the second bend being closer than the first bend to an external wall of the connector assembly enclosure that is nearest the second bend, each feedthrough pin having a first section directly connecting the base plate to the first bend, second section extending from the first bend to the second bend, and third section extending from the second bend to corresponding connectors of the plurality of connectors (see Figure 3 reproduced below).

    PNG
    media_image2.png
    881
    668
    media_image2.png
    Greyscale

Regarding claim 23, Rusin discloses that the enclosure comprises a metal, stainless steel (see paragraph [0029]).
Regarding claim 24, Rusin discloses at paragraph [0033] that lid 62 (read: base plate) is joined to the enclosure 22 via laser welding. It is respectfully submitted that lid 62 must necessarily be a metal in order for welding to take place.
Regarding claim 25, Rusin discloses that the base plate is attached to the enclosure by a weld (see paragraph [0033]).
Regarding claim 27, it is respectfully submitted that it can be seen above that the connectors have an axial dimension in the x direction that forms an angle relative to the y- and z- planes of the base plate.
Regarding claim 29, Rusin discloses an implantable medical device, comprising: an enclosure 22 (see Figure 1); circuitry 28 within the enclosure (see Figure 3); a base plate 62 attached to the enclosure (see Figure 3); a connector assembly enclosure 16 coupled to the base plate (see Figure 3); a plurality of connectors 12/14 present within the connector assembly enclosure and positioned adjacently to form a lead passageway (see Figure 3); and a plurality of feedthrough pins 80/82, each feedthrough pin of the plurality of feedthrough pins being electrically connected to a corresponding connector 12/14 of the plurality of connectors, each feedthrough pin being electrically coupled to the circuitry (see paragraph [0036]), each feedthrough pin comprising a first bend and a second bend present within the connector assembly enclosure, each feedthrough pin having a first section extending from the base plate to the first bend, a second section directly connecting the first bend to the second bend by extending in an outward direction toward an exterior wall of the connector assembly enclosure, and a third section extending from the second bend to the corresponding connector (see Figure 3 reproduced above).
Regarding claim 30, Rusin discloses that the enclosure comprises a metal, stainless steel (see paragraph [0029]).
Regarding claim 31, Rusin discloses a base plate 62 attached to the enclosure, the connector assembly enclosure being coupled to the base plate (see Figure 3). Further, Rusin discloses at paragraph [0033] that lid 62 (read: base plate) is joined to the enclosure 22 via laser welding. It is respectfully submitted that lid 62 must necessarily be a metal in order for welding to take place.
Regarding claim 32, Rusin discloses that the base plate is attached to the enclosure by a weld (see paragraph [0033]).
Regarding claim 34, it is respectfully submitted that it can be seen above that the connectors have an axial dimension in the x direction that forms an angle relative to the y- and z- planes of the base plate.
Regarding claim 36, Rusin discloses a method of constructing an implantable medical device, comprising: providing an enclosure 22; coupling a connector assembly enclosure 16 to the enclosure; placing circuitry 28 within the enclosure; placing a plurality of connectors 12/14 within the connector assembly enclosure and so that the connectors are positioned adjacently to form a lead passageway; and electrically coupling each of the connectors of the plurality of connectors to corresponding feedthrough pins 80/82 of a plurality of feedthrough pins, each feedthrough pin of the plurality of feedthrough pins being electrically coupled to the circuitry (see paragraph [0036]), each feedthrough pin of the plurality of feedthrough pins comprising a first bend and a second bend present within the connector assembly enclosure, each feedthrough pin of the plurality of feedthrough pins having a first section directly connecting the first bend with a second section extending from the first bend to the second bend and with a third section extending from the second bend to the corresponding electrical connector, the second bend being closer than the first bend to an external wall of the connector assembly enclosure that is nearest the second bend (see Figure 3 reproduced above).
Regarding claim 37, Rusin discloses that the enclosure comprises a metal, stainless steel (see paragraph [0029]).
Regarding claim 38, Rusin discloses attaching a base plate 62 to the enclosure, the connector assembly enclosure being coupled to the base plate (see Figure 3). Further, Rusin discloses at paragraph [0033] that lid 62 (read: base plate) is joined to the enclosure 22 via laser welding. It is respectfully submitted that lid 62 must necessarily be a metal in order for welding to take place.
Regarding claim 39, Rusin discloses that the base plate is attached to the enclosure by a weld (see paragraph [0033]).
Regarding claim 41, it is respectfully submitted that it can be seen above that the connectors have an axial dimension in the x direction that forms an angle relative to the y- and z- planes of the base plate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 23-25, 30-32, and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexander (U.S. Patent No. 7,515,964, cited above) in view of Rusin (U.S. 2002/0107555, cited above). Alexander discloses the invention substantially as claimed, but fails to disclose that the enclosure comprises a metal, the base plate comprises a metal, or the base plate is attached to the enclosure by a weld. Rusin teaches an implantable medical device assembly that includes an enclosure 22 housing circuitry 28 and a base plate 62 welded to the top of enclosure 22 (see Figures 1 and 3) to provide a hermetic seal (see paragraph [0033]). It would have been obvious to one having ordinary skill in the art prior to Applicant’s invention to modify the invention of Alexander such that the enclosure and base plate comprise metal and the base plate is attached to the enclosure by a weld, as taught by Rusin, in order to provide hermetic sealing and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claims 26, 33, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexander (U.S. Patent No. 7,515,964, cited above) in view of Dantanarayana (U.S. Patent No. 5,336,246, cited by Applicant). Alexander discloses the invention substantially as claimed, but fails to disclose a support body and a plurality of conductors within the support body, each of the conductors of the plurality of conductors providing an electrical coupling between a corresponding feedthrough pin and the circuitry. Dantanarayana teaches an implantable medical device comprising an enclosure 9 housing circuitry 15, a base plate 17, feed through pins 20a/21a/22a/23a, and a support body 29 and a plurality of conductors 32-35 within the support body, each of the conductors of the plurality of conductors providing an electrical coupling between a corresponding feedthrough pin and the circuitry (see Figures 2 and 3 and col. 4, ln. 20-24). It would have been obvious to one having ordinary skill in the art before the Applicant’s invention to modify the invention of Alexander to include a support body and a plurality of conductors within the support body, each of the conductors of the plurality of conductors providing an electrical coupling between a corresponding feedthrough pin and the circuitry, as taught by Dantanayana, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claims 26, 33, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rusin (U.S. 2002/0107555, cited above) in view of Dantanarayana (U.S. Patent No. 5,336,246, cited by Applicant). Rusin discloses the invention substantially as claimed, but fails to disclose a support body and a plurality of conductors within the support body, each of the conductors of the plurality of conductors providing an electrical coupling between a corresponding feedthrough pin and the circuitry. Dantanarayana teaches an implantable medical device comprising an enclosure 9 housing circuitry 15, a base plate 17, feed through pins 20a/21a/22a/23a, and a support body 29 and a plurality of conductors 32-35 within the support body, each of the conductors of the plurality of conductors providing an electrical coupling between a corresponding feedthrough pin and the circuitry (see Figures 2 and 3 and col. 4, ln. 20-24). It would have been obvious to one having ordinary skill in the art before the Applicant’s invention to modify the invention of Rusin to include a support body and a plurality of conductors within the support body, each of the conductors of the plurality of conductors providing an electrical coupling between a corresponding feedthrough pin and the circuitry, as taught by Dantanayana, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claims 28 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rusin (U.S. 2002/0107555, cited above) in view of Alexander (U.S. Patent No. 7,515,964, cited above). Rusin discloses the invention substantially as claimed, but fails to disclose that the connector enclosure comprises metal walls. Alexander teaches an implantable medical device comprising an enclosure 136; circuitry within the enclosure (see col. 5, ln. 19-20); a base plate 138 attached to the enclosure (see Figures 6 and 8); and a connector assembly enclosure 116 coupled to the base plate (see Figures 6 and 8), wherein the connector enclosure comprises metal walls (see col. 5, ln. 35-37). It would have been obvious to one having ordinary skill in the art prior to Applicant’s invention to modify the invention of such that the connector enclosure comprises metal walls, as taught by Alexander, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive. Regarding the rejection of the claims as being anticipated by Alexander, the Applicant argues that Alexander fails to disclose multiple feedthrough pins for a given passageway that have a second section that directly connects the first bend to the second bend. The Applicant argues that the Examiner’s explanation of what is the first section, second section, and third section, “it is apparent that the second section of the feedthrough pins of Alexander does not directly connect the first bend to the second bend but instead includes various other bends and a section between those other bends.” It is respectfully submitted that the claims do not preclude the second section from having bends and sections of feedthrough pin that connect such bends. The broadest reasonable interpretation of a “section” is a distinct part or portion and, thus, the second section shown in reproduced Figure 6 of Alexander would be that portion of the feedthrough pin that extends from the first bend to the second bend. This section directly connects the first bend to the second bend and, thus, the claim is satisfied by Alexander.
Regarding the rejection of the claims as being anticipated by Rusin, the Applicant argues that Rusin fails to disclose each feedthrough pin comprising a first bend and a second bend present within the connector assembly enclosure. The Applicant argues that the first bend of the pin relied upon by the Examiner is outside of the connector assembly enclosure that includes the connectors that form the lead passageway. The Examiner respectfully submits that the claim requires “each feedthrough pin comprising a first bend and a second bend present within the connector assembly enclosure”, but does not specify that both the first and second bend be present within the connector assembly enclosure. The portion of the claim “present within the connector assembly enclosure” is recited with respect to the second bend and, thus, the first bend need not be present within the connector assembly enclosure in order to satisfy the claims. The Applicant further argues that the explanation given by the Examiner results in the second section that extends from the base plate 62 to the first bend instead of the first second, as required by the claims. It is respectfully submitted that the claim language does not preclude the second section from extending from the base plate to the first bend, rather the claim only requires that the second section directly connect the first bend to the second bend. The “first section” of Rusin can be interpreted as the second that extends from the base plate to the first end, the “second section” would be the larger section that connects the first and second bends (see zoomed in Figure below to show interpretation), and the third second would be the section of the feedthrough pin that connects to the connector as shown in Figure 3. For at least the reasons given above, the rejection stands.

    PNG
    media_image3.png
    298
    323
    media_image3.png
    Greyscale

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792